WALLACE, JUDGE:
Claimant, Lucy White, alleges that shortly after 11:00 p.m. on July 14,1973, she suffered injuries to her right foot and ankle when she stepped in a hole and fell on Commerce Street, also West Virginia Route 2 in Wellsburg, West Virginia, almost in front of the Glass residence where she was employed as a registered nurse from April 14, 1973 to the night of her fall. The hole was alleged to be approximately two feet from the curb on the west side of the street.
On the night of her fall, she was going off duty and was proceeding across the street to her parked automobile where she had parked on other occasions during her employment.
It is well established that the State of West Virginia is not an insurer of the safety of a traveler on the highway nor a person crossing the highway. Anyone injured or who sustained damages must prove that the. negligence of the State caused the injury or damage in order for the State to be liable.
The Court is of the opinion and so finds that the evidence does not establish actionable negligence on the part of the respondent. The Court further finds that the claimant was familiar with the surroundings of her employment and had crossed the street at this point to and from her car on previous occasions in daylight and after dark and with the exercise of reasonable care could have avoided her injury.
Accordingly, the claim is denied.
Claim disallowed.